                                                                                                                          FILED
AO 24513 (CASDRev. 02/18) Judgment in a Criminal Case
·=




                 UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                    v.                                         (For Offenses Committed On or After November I, 1987)

         ALMA PATRICIA IBARRA-RODRIGUEZ(!)
                                                                                  Case Number:         3:18-CR-03548-MMA

                                                                               Ryan W. Stitt
                                                                               Defendant's Attorney
REGISTRATION NO.                    76792298

D-
THE DEFENDANT:
lg] pleaded guilty to count(s)                One and Two of the Information.
        was found guilty on count(s)
D
        after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section I Nature of Offense                                                                Count
        21:952, 960 - Importation Of Methamphetamine (Felony)                                                1
        21:952, 960 - Importation Of Cocaine (Felony)                                                        2




         The defendant is sentenced as provided in pages 2 through                        2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D       The defendant has been found not guilty on count(s)

 D       Count(s)                                                                    dismissed on the motion of the United States.


 [;gj    Assessment : $100.00 as to each count for a totoal of $200.00


         JVTA Assessment*: $
 D
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 lg]     No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                H N. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                          3:18-CR-03548-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                ALMA PATRICIA IBARRA-RODRIGUEZ (I)                                       Judgment - Page 2 of2
CASE NUMBER:              3: l 8-CR-03548-MMA


                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twenty-four (24) months as to each count to run concurrently




 D     Sentence imposed pursuant to Title 8 USC Section ! 326(b ).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
            I.    Incarceration in Dublin to facilitate family visitation.
            2.    Incarceration in Dublin for educational programs.




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D     at                                                 on

        D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                          RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                               to


 at    ______                               ,   with a certified copy of this judgment.




                                                                     UNITED STATES MARSHAL




                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-03548-MMA
